[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Hill v. Navarre, Slip Opinion No. 2020-Ohio-4274.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4274
   THE STATE EX REL. HILL, APPELLANT, v. NAVARRE, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Hill v. Navarre, Slip Opinion No.
                                     2020-Ohio-4274.]
Mandamus—Appellant had adequate remedy by way of appeal to challenge his
        sentence—Court of appeals’ denial of petition affirmed—Appellant
        declared to be vexatious litigator.
     (No. 2020-0285—Submitted June 2, 2020—Decided September 3, 2020.)
       APPEAL from the Court of Appeals for Lucas County, No. L-20-1036.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Tyrice Hill, appeals the Sixth District Court of Appeals’
judgment denying his petition for a writ of mandamus. We affirm and also declare
Hill to be a vexatious litigator under S.Ct.Prac.R. 4.03(B).
                             SUPREME COURT OF OHIO




                                   I. Background
       {¶ 2} In 2005, Hill was convicted of three counts of aggravated robbery
with firearm specifications and sentenced to more than 30 years in prison. On direct
appeal, we vacated Hill’s sentence and remanded the case for resentencing. In re
Ohio Criminal Sentencing Statutes Cases, 110 Ohio St. 3d 156, 2006-Ohio-4086,
852 N.E.2d 156, ¶ 2, 5. On remand, Lucas County Court of Common Pleas Judge
Ruth Ann Franks sentenced Hill to the same prison terms she had previously
imposed.
       {¶ 3} Hill alleges that Judge Franks did not properly notify him of his appeal
rights or of postrelease control at his resentencing hearing. In July 2019, Hill filed
a motion for resentencing, seeking to be advised of his right to appeal in a new
sentencing entry, which would thereby allow him to appeal his sentence. Appellee,
Lucas County Court of Common Pleas Judge Lindsay D. Navarre, who had
replaced Judge Franks, denied Hill’s motion in October 2019.
       {¶ 4} Hill filed a petition for a writ of mandamus in the Sixth District on
February 5, 2020, seeking to compel Judge Navarre to resentence him. The Sixth
District concluded that Hill had an adequate remedy in the ordinary course of law
and denied the writ. The court observed that Hill could have appealed from Judge
Navarre’s October 2019 order denying his motion for resentencing. The Sixth
District also determined that it had previously rejected Hill’s arguments pertaining
to Judge Franks’s failure to give him notice of postrelease control when sentencing
him.
       {¶ 5} The Sixth District further observed that since his 2005 convictions,
Hill had “filed more motions than th[e] court care[d] to count, at least eight separate
appeals, and at least six prior civil actions all related to this matter.” Finding that
“the legal issues in this case have been resolved long ago,” the Sixth District
concluded that Hill had abused the legal system with his “substantively redundant
motions and related original actions.” The Sixth District therefore ordered the clerk



                                          2
                                 January Term, 2020




of courts not to file any future original actions or appeals by Hill unless he provided
security for costs.
        {¶ 6} Hill appealed to this court as of right. He argues that the Sixth District
erred in denying a writ of mandamus, but he does not challenge the Sixth District’s
order barring the clerk from accepting his filings without a security deposit for
costs. Judge Navarre asks this court to declare Hill to be a vexatious litigator under
S.Ct.Prac.R. 4.03(B).
                                     II. Analysis
              A. The Sixth District Was Correct in Denying the Writ
        {¶ 7} To be entitled to a writ of mandamus, Hill must establish a clear legal
right to the requested relief, a clear legal duty on the part of Judge Navarre to
provide it, and the lack of an adequate remedy in the ordinary course of law. State
ex rel. Bevins v. Cooper, 150 Ohio St. 3d 22, 2016-Ohio-5578, 78 N.E.3d 828, ¶ 4.
In this case, Hill claims a clear legal right to be resentenced. His claim to a writ of
mandamus fails, however, because he had an adequate remedy in the ordinary
course of law.
        {¶ 8} In October 2019, Judge Navarre entered an order denying Hill’s
motion for resentencing. Hill could have appealed Judge Navarre’s order and
obtained appellate review of whether he had been properly informed of his appeal
rights and of postrelease control, which are the same issues Hill raises in this
mandamus action. See State ex rel. Daniels v. Russo, 156 Ohio St. 3d 143, 2018-
Ohio-5194, 123 N.E.3d 1011, ¶ 9-12. Indeed, Hill acknowledges that Judge
Navarre’s order was a final, appealable order, yet he chose to forgo an appeal and
pursue a writ instead. But a writ of mandamus is not a substitute for an appeal.
State ex rel. Cowell v. Croce, 157 Ohio St. 3d 103, 2019-Ohio-2844, 131 N.E.3d
934, ¶ 6.




                                           3
                             SUPREME COURT OF OHIO




                   B. Motion for Leave to Strike and/or Abandon
        {¶ 9} Attached to Hill’s reply brief is a document styled as a “Motion for
Leave to Strike and/or Abandon.” Hill asks the court to strike proposition of law
Nos. II and III from his merit brief (or permit him to abandon them) because they
are “premature.”
        {¶ 10} It is unclear whether Hill’s motion is conditioned on a reversal of the
Sixth District’s judgment. Regardless, all three of Hill’s propositions of law assert
that the Sixth District abused its discretion in some manner by denying a writ of
mandamus. As explained above, Hill is not entitled to the mandamus relief he
seeks, because he had an adequate remedy in the ordinary course of law. In any
event, Hill does not need an order from this court to abandon an argument; his
statement that he wishes to do so in his reply brief is enough. We therefore deny
Hill’s motion as moot.
                               C. Vexatious Litigator
        {¶ 11} Judge Navarre requests that this court declare Hill to be a vexatious
litigator. Under S.Ct.Prac.R. 4.03(A), this court may sanction persons who file or
sign “an appeal or other action [that] is frivolous or is prosecuted for delay,
harassment, or any other improper purpose.”           And if a party “habitually,
persistently, and without reasonable cause engages in frivolous conduct under
division (A),” then we may declare such person to be a vexatious litigator.
S.Ct.Prac.R. 4.03(B).
        {¶ 12} Judge Navarre’s request is overbroad in one respect. She asks that
we bar Hill from filing any future new actions in any court without leave of this
court. S.Ct.Prac.R. 4.03(B), however, allows us to prohibit a party from continuing
or instituting legal proceedings “in the Supreme Court.” We therefore determine
only whether Hill should be restricted from continuing or instituting proceedings in
this court.




                                          4
                                 January Term, 2020




        {¶ 13} Hill has filed 12 other cases (10 original actions and 2 jurisdictional
appeals) in this court since 2015. See Supreme Court case Nos. 2015-0754, 2017-
0133, 2018-0334, 2018-1353, 2018-1355, 2019-0588, 2019-0687, 2019-1265,
2019-1375, 2020-0427, 2020-0428, and 2020-0435. Eleven of these actions are
related to the same underlying criminal proceeding that is at issue in this case. Hill
has sought either to compel a new sentencing hearing from which he can take a
further appeal or to vacate his guilty plea underlying his convictions. Hill has filed
eight cases (five of them against Judge Navarre) in this court since April 2019. Five
of those cases, including this one, seek substantively the same relief (i.e., a new
sentencing hearing).
        {¶ 14} Judge Navarre relies on this court’s recent decision in Johnson v.
Bur. of Sentence Computation, __ Ohio St.3d __, 2020-Ohio-999, __ N.E.3d __, in
support of her request that we declare Hill to be a vexatious litigator. In Johnson,
this court declared the relator to be a vexatious litigator after identifying 22 original
actions he had filed in this court over a seven-year period. Id. at ¶ 21. It was not
simply the number of actions Johnson had filed that made him vexatious; it was
also the repetitive nature of Johnson’s arguments, which were “directly on the same
issue.” Id.
        {¶ 15} Hill is not as prolific a filer in this court as Johnson was, but the
principles stated in Johnson are applicable here. Under S.Ct.Prac.R. 4.03(A), we
may consider an appeal or other action to be frivolous “if it is not reasonably well-
grounded in fact or warranted by existing law or a good-faith argument for the
extension, modification, or reversal of existing law.” Hill’s efforts to secure an
appeal of his 2006 resentencing fit this definition. He has repeatedly raised the
same issues and sought the same relief in this court. In particular, Hill has
continually sought extraordinary relief despite acknowledging that the correct
remedy for the relief he seeks is to file a motion for delayed appeal under App.R.
5(A).




                                           5
                              SUPREME COURT OF OHIO




       {¶ 16} The Sixth District denied at least five motions filed by Hill between
2007 and 2018 for leave to file a delayed appeal. But Hill’s lack of success in
obtaining leave to file a delayed appeal does not excuse his filing in this court
substantively redundant extraordinary-writ actions seeking relief that is not
cognizable in extraordinary-writ actions.         Under Johnson, Hill’s raising of
repetitive and unmeritorious arguments that this court has already rejected—and
doing so in duplicative extraordinary-writ proceedings—is frivolous conduct under
S.Ct.Prac.R. 4.03(A) and (B). See Johnson at ¶ 20. Accordingly, we declare Hill
to be a vexatious litigator under S.Ct.Prac.R. 4.03(B) and prohibit him from
instituting or continuing legal proceedings in this court on a pro se basis unless he
first seeks and obtains this court’s leave.
                                  III. Conclusion
       {¶ 17} Because Hill had an adequate appellate remedy in the ordinary
course of law, the Sixth District was correct in denying his petition for a writ of
mandamus. We affirm the Sixth District’s judgment, deny as moot Hill’s motion
to strike and/or abandon, and declare Hill to be a vexatious litigator under
S.Ct.Prac.R. 4.03(B).
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Tyrice Hill, pro se.
       Julia R. Bates, Lucas County Prosecuting Attorney, and Kevin A. Pituch
and Evy M. Jarrett, Assistant Prosecuting Attorneys, for appellee.
                                _________________




                                              6